OSBORNE, Judge.
On May 10, 1971, appellant was convicted in the Jefferson Circuit Court, Criminal Branch, First Division, of two counts of armed robbery. He received a sentence of ten years on each count, which the trial court ordered to be served consecutively.
Counsel who represented appellant on the trial of the case is not the same as his counsel on this appeal. It is insisted upon the appeal that the judgment should be reversed because the Commonwealth was permitted to go into detail concerning previous felony convictions both in cross-examining appellant and in the closing argument.
It is further insisted that appellant was entitled to a directed verdict as a matter of law because of insufficiency of the evidence.
Counsel upon the appeal readily admits that neither of the foregoing contentions was properly preserved for appellate review but insists that this court should nevertheless review them. We have previously held that where no proper objection is made to trial errors and they are not otherwise brought before the trial court by way of motion and grounds for a new trial they will not be considered upon ap*164peal. See Arnold v. Commonwealth, Ky., 433 S.W.2d 355 (1968); Merritt v. Commonwealth, Ky., 386 S.W.2d 727 (1965).
The judgment is affirmed.
All concur.